Per Curiam,
The plaintiff below, while at work on one of the streets of the City of Philadelphia, as a repairman of the Philadelphia Rapid Transit Company, was struck by an automobile of the defendant company, and, for the injuries which he sustained, he brought'this action. He was struck just after he had picked up a Belgian block to carry it over to a hole in the street. His testimony was that just before he stooped down for the block he had looked and had seen nothing coming towards him. Several witnesses called by him testified that the driver of the automobile had given no warning of its approach. Under this testimony the negligence of the defendant, and the contributory negligence of the plaintiff were for the jury. He was not an ordinary pedestrian, with no other care than his own safety; on the contrary he was at his work on the street, and this fact could be taken into consideration in measuring his alleged negligence: Craven v. Pittsburgh Rys. Co., 243 Pa. 619. We have not been convinced that any of the assignments of error call for a retrial of the case.
Judgment affirmed.